Citation Nr: 1521087	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-07 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2015, the Veteran and his friend provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of whether new and material evidence has been received to reopen claims of service connection for tinnitus and a throat condition, have been raised by the record in a statement dated in March 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary in order to fulfill VA's duty to assist set forth at 38 C.F.R. § 3.159 (2014).

The Veteran underwent VA audiological evaluation in connection with this claim in May 2010 with addendum in October 2011.  In May 2010, the examiner found that the Veteran had hearing loss that is not related to service.  She explained that at enlistment there was a moderate high frequency hearing loss noted at 3000 and 4000 Hz for the right ear and a mild to moderate high frequency hearing at 3000 and 4000 Hz for the left ear.  At separation, normal hearing was noted for both ears from 500-4000 Hz.  She stated she could not opine as to etiology without resort to speculation because these two tests were contradictory and it was unknown as to which was reliable.  The induction and discharge hearing evaluations were unreliable as the separation exam showed normal hearing across all frequencies in both ears and his entrance exam shows high frequency hearing loss.  Without further audiometric information to review, the examiner could not resolve this issue without resort to mere speculation.  She stated that if she were to only look at the discharge hearing evaluation where normal hearing was noted, she would be of the opinion that the hearing loss is not due to military acoustic trauma.  

The October 2011 addendum from a separate audiologist reflects that the record was reviewed.  The examiner stated as follows:  Induction audiometrics indicated a mild to moderate high frequency hearing loss, bilaterally.  Separation audiometrics indicated an improvement in hearing, bilaterally.  It does not appear the hearing loss this Veteran currently has is related to military noise exposure and therefore less likely than not related to military service. 

The examiners both essentially found the current hearing loss was not related to service because there was no hearing loss at the time of service separation.  The AOJ adopted these opinions and denied the claim.  However, the Court has held that the absence of evidence of a hearing loss disability in service is not fatal to a Veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  While the Veteran did not show hearing loss for VA purposes at the time of separation, this alone is not a sufficient rationale for a negative nexus opinion.  The examiners failed to comment on the fact that, while the Veteran's hearing was normal as defined by VA at the time of discharge, he perceived hearing loss in service after heavy tank-related noise exposure as reported in his hearing testimony.  He also noted that he did not have any substantial post-service acoustic trauma.  The negative VA opinions are not supported by adequate rationale under the circumstances.  Both the examination report and VA addendum opinion are insufficient for adjudicative purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In-service acoustic trauma is conceded as the Veteran has credibly testified to being subjected to constant loud noise associated with working in a tank.  He testified that he has had gradual hearing loss since service.  He explained that his post-service noise exposure consisted of working with Alcoa and in a job assisting blind individuals.  His friend of over 30 years testified that the Veteran has for a long time had noticeable problems hearing.  

The Board acknowledges that lay persons are competent to testify as to observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Given the above, the Board finds that an additional examination is warranted to determine whether the current hearing loss is related to service.  See Barr v. Nicholson, 21 Vet. App. 303 at 312.

Finally, the record reflects that the Veteran receives ongoing care at the local VA medical center (VAMC).  Updated treatment records should thus be obtained.  It is noted that the most recent supplemental statement of the case was issued in May 2013.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records not already associated with the claim.  

2.  Schedule the Veteran for a VA examination by an audiologist to determine whether it is at least as likely as not that any diagnosed hearing loss disability is etiologically related to service or was caused or aggravated by service.  The Virtual VA/VBMS records must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examination report. 

The Veteran is considered a reliable historian regarding noise exposure in service and perceiving a decrease in his ability to hear in service.  The lay testimony received at the hearing is considered credible.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of established hearing loss in service, or the lack of documented treatment for the same in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed hearing loss.

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


